             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                        DELTA DIVISION

DANTE O'NEIL
ADC #118487                                                       PLAINTIFF

v.                   No. 2:19-cv-159-DPM-JJV

JERMEY ANDREWS, Warden, EARU;
JAMES DYCUS, Deputy Warden,
EARU; and VALRIE WESTBROOK,
Classification Officer, EARU                                    DEFENDANTS

                                 ORDER
      The Court adopts Magistrate Judge Volpe' s unopposed partial
recommendation, NQ 6.   FED.   R. CIV. P. 72(b) (1983 addition to advisory
committee notes).   O'Neil may proceed with his retaliation claim
against Defendant Andrews. All other claims are dismissed without
prejudice.
     So Ordered.
                                      ~         v-L~.r
                                                    .,
                                  D .P. Marshall Jr .
                                  United States District Judge

                                      ~ 3 N1, M d,.. ;tO ;l 0
